Appeal by the defendant from a judgment of the Supreme Court, Queens County (Eng, J.), rendered January 17, 1996, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt.
Moreover, although the challenged summation comment made by the prosecutor was improper, the trial court averted any potential prejudice by properly instructing the jury that *455the burden of proving the defendant’s guilt remained with the People (see, People v Steven, 218 AD2d 678; People v Berg, 59 NY2d 294, 299-300; People v Contreras, 194 AD2d 685, 686).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Friedmann, J. P., Florio, McGinity and Luciano, JJ., concur.